            Case 5:20-cr-00014-F Document 50 Filed 08/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA                                       NOTICE OF
                                                    RESCHEDULED HEARING
       vs
                                                    Case Number: CR-20-0014-1-F
TARENCE D. McLANE

Defendant is detained at Grady County.


Type of Case                                           X    CRIMINAL


TAKE NOTICE
That a proceeding in this case has been RESCHEDULED for the place, date and time set forth
below:

Place: U.S. Courthouse                                     Date and time previously scheduled:
       Courtroom #401                                      August 14, 2020, at 2:30 p.m.
       200 N.W. 4th Street
       Oklahoma City, OK 73102                             RESCHEDULED TO:
                                                           August 21, 2020, at 1:30 p.m.

All attorneys and other persons entering the U.S. Courthouse will be required to show valid photo
identification to the court security officer.


TYPE OF PROCEEDING:                                        WAIVE & FILE

TAKE NOTICE - Defendant and defendant’s counsel should be prepared to participate in
the initial presentence interview with the U.S. Probation Office immediately after the plea
hearing. The interview ordinarily takes 1-½ to 2 hours.



                                                           JUDGE STEPHEN P. FRIOT

August 12, 2020
Date                                                          s/ Lori Gray
                                                             BY DEPUTY CLERK

AUSA (Snyder)
David B. Autry
USM
USPO (Hicks)
